DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 2-29 are currently pending.  
Priority:  This application is a DIV of 16/870,809 (05/08/2020, now US 10981170)
16/870,809 is a DIV of 16/139,831 (09/24/2018 ABN)
16/139,831 has PRO 62/562,905 (09/25/2017)
16/139,831 has PRO 62/562,912 (09/25/2017).
IDS:  The IDS of 6/11/21 was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 2 uses the language of “substantially the same compound” - one of skill in the art would not know what the difference is between “identical” and “substantially identical” as compounds are typically comprised of atoms attached with bonds in an exact manner that does not allow for variable degrees of arrangement.  Furthermore, the specification does not provide a definition of the scope of what the phrase refers to and the art does not have an accepted meaning.  Similarly, the claim uses the language of “substantially the same functionalized oligonucleotide” which is also indefinite because one of skill in the art would not know how to evaluate whether a given oligonucleotide is substantially identical or not.
Claim 2 uses the language of “associated” in an unclear manner such that one of skill in the art would not know whether the language is defining a physical structure of the product or some other association.  For example, in “c)” one of skill in the art would find the language ambiguous as to whether the capturing group is physically attached to the “a nucleic acid”.  Similarly, the language of “associated” in “a)” would be ambiguous with respect to the compound, bead, and linker.
Claim 2 uses the language of “the compound” lacks an unambiguous antecedent basis, particularly in view of the language of “a plurality of substantially the same compound” requiring more than one different compounds.
Claim 17 uses the language of “substantially the same unique compound” - one of skill in the art would not know what the difference is between “identical” and “substantially identical” as compounds are typically comprised of atoms attached with bonds in an exact manner that does not allow for variable degrees of arrangement.  Furthermore, the specification does not provide a definition of the scope of what the phrase refers to and the art does not have an accepted meaning.  
Claim 17 uses the language of “associated” in an unclear manner such that one of skill in the art would not know whether the language is defining a physical structure of the product or some other association.  For example, in “c)” one of skill in the art would find the language ambiguous as to whether the capturing group is physically attached to the “a nucleic acid”.  Similarly, the language of “associated” in “a)” would be ambiguous with respect to the compound, bead, and linker.  Claim 17 also appears to end in a typo with “on each.”
Dependent claims 3-16, and 18-29 also incorporate the indefinite language as detailed detailed above and rejected on the same basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-18, 21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regev et al. (WO 2017/075294).
Regev teaches method of screening cellular response to perturbations including via detecting transcriptome changes in a cell ([0016]; [0020]; [0027]; [00137]; Fig. 1; Fig 81A:

    PNG
    media_image1.png
    408
    902
    media_image1.png
    Greyscale


Regarding claim 2, Regev teaches A bead ([00251]) comprising:
a) a plurality of substantially the same compound associated with said bead ([00251]: “bead-specific oligonucleotide barcodes”) via a cleavable linker ([0035]: “photocleavable linker”; [00255]; claims 34, 39); and 
b) a plurality of substantially the same functionalized oligonucleotide, said oligonucleotide encoding the structure of the compound or the synthetic steps used to make said compound and said functionalization comprises a nucleic acid capturing group ([00251]: “bead-specific oligonucleotide barcodes”, “additional oligonucleotide sequences that create substrates for downstream molecular-biological reactions, such as oligo-dT (for reverse transcription of mature mRNAs), specific sequences (for capturing specific portions of the transcriptome, or priming for DNA polymerases and similar enzymes)“) ; and 
c) a nucleic acid associated with each nucleic acid capturing group ([00251]: “the third element includes both oligo-dT and a primer sequence”; [00247]-[00249]: “mRNA capture microbead”).  
Regarding claims 3-4, Regev teaches poly(dT) ([00251]: “the third element includes both oligo-dT and a primer sequence”; [00247]-[00249]: “mRNA capture microbead”).
Regarding claim 5, Regev teaches a photo-cleavable linker ([0035]: “photocleavable linker”; [00255]; claims 34, 39).
Regarding claims 6-9, Regev teaches split-pool DNA synthesis on bead ([00248]).
Regarding claims 10-12, Regev teaches RNA, mRNA, and miRNA ([00637]).
Regarding claim 13, Regev teaches wherein said functionalized oligonucleotides and said captured nucleic acid are capable of being sequenced together (Fig. 81A; [00137]).
Regarding claims 14-16, the claims are interpreted as a product-by-process and the steps do not alter the structure of the bead, thus the claims are anticipated for the same reason as in independent claim 2.
Regarding independent claim 17, as with claim 2 Regev teaches A plurality of beads, each bead comprising ([00251]: “a plurality of microbeads adorned with combinations of the following elements: bead-specific oligonucleotide barcodes created by the described methods”):
a) a plurality of substantially the same unique compound associated with said bead via a cleavable linker ([0035]: “photocleavable linker”; [00255]; claims 34, 39), such that each bead comprises a different unique compound ([00251]: “bead-specific oligonucleotide barcodes”); and 
b) a plurality of functionalized oligonucleotide, said oligonucleotide encoding the structure of the unique compound or the synthetic steps used to make said unique compound and said functionalization comprises a nucleic acid capturing group ([00251]: “bead-specific oligonucleotide barcodes”, “additional oligonucleotide sequences that create substrates for downstream molecular-biological reactions, such as oligo-dT (for reverse transcription of mature mRNAs), specific sequences (for capturing specific portions of the transcriptome, or priming for DNA polymerases and similar enzymes)“); and 
c) a nucleic acid associated with each nucleic acid capturing group on each([00251]: “the third element includes both oligo-dT and a primer sequence”; [00247]-[00249]: “mRNA capture microbead”).
Regarding claims 18-19, Regev teaches poly(dT) ([00251]: “the third element includes both oligo-dT and a primer sequence”; [00247]-[00249]: “mRNA capture microbead”).
Regarding claim 20, Regev teaches a photo-cleavable linker ([0035]: “photocleavable linker”; [00255]; claims 34, 39).
Regarding claims 21-22, Regev teaches split-pool DNA synthesis on bead ([00248]).
Regarding claims 23-25, Regev teaches RNA, mRNA, and miRNA ([00637]).
Regarding claim 26, Regev teaches wherein said functionalized oligonucleotides and said captured nucleic acid are capable of being sequenced together (Fig. 81A; [00137]).
Regarding claims 27-29, the claims are interpreted as a product-by-process and the steps do not alter the structure of the bead, thus the claims are anticipated for the same reason as in independent claim 17.
Thus, the claims are rejected as anticipated.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675